Citation Nr: 1044582	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-03 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep problems, to 
include as a symptom of a psychiatric disorder due to, or 
aggravated by, service-connected disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States 
Air Force from November 2004 to October 2005, when he was 
separated for a personality disorder.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal of a May 
2006 rating decision issued by the above Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board remanded the case for additional development in March 
2010.  The case has now been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A determination has been made that additional development is 
necessary.  Accordingly, further appellate consideration will be 
deferred; this case is remanded to the RO for action as described 
below.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  The record reflects that the AMC failed to properly 
re-adjudicate the issue of entitlement to a TDIU which was 
remanded in September 2009.  In particular, the rating decision 
issued in April 2010 did not implement the March 2010 Board 
decision, in that a separate rating of 20 percent for the 
neurological aspects of the cervical spine disability, effective 
in June 2008, was never assigned.  Further, the Board decision 
also denied an evaluation in excess of 10 percent for the right 
shoulder disability, but a 20 percent evaluation was erroneously 
assigned, effective from October 2005.  Readjudicating the case 
in this manner placed the case in an improper procedural stance 
by ignoring the March 2010 Board decision to deny some increased 
evaluations and to grant other increased evaluations, which 
should yield a combined evaluation of 60 percent.  See 38 C.F.R. 
§ 4.16(a).  In addition, the August 2010 Supplemental Statement 
of the Case (SSOC) does not reflect consideration of the VA 
treatment records dated between January 2007 and March 2009 which 
were added to the record pursuant to the March 2010 Board remand.

Furthermore, the March 2010 Board remand directed the AMC/RO to 
obtain the evaluations and psychiatric records associated with 
the appellant's sentencing report and probation related to his 
Federal criminal conviction.  No such development has been 
undertaken.  As a result, the opinions found in the report of the 
July 2010 examination conducted by a VA psychologist were based 
on an incomplete record review.  On remand, an addendum should be 
obtained from the examining psychologist after review of those 
records.

Readjudication on remand should be accomplished only after these 
errors have been corrected in full.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO, with the assistance of the 
appellant, as needed, must obtain all evaluations 
and psychiatric records associated with the 
appellant's Federal sentencing report and Federal 
probation related to his Federal immigration 
conviction.

2.  To the extent there is an attempt to obtain any 
of these records that is unsuccessful, the claims 
file should contain documentation of the attempts 
made.  The appellant and his representative should 
also be informed of the negative results and be 
given opportunity to secure the records.

3.  After the above development has been completed, 
the claims file should be sent to the VA 
psychologist who conducted the July 2010 VA 
examination, for consideration of the records added 
to the claims file.  The examining psychologist (or 
other VA psychologist or psychiatrist if the 
previous examiner is unavailable) should reconsider 
all findings and opinions rendered in light of the 
material added to the claims file, and issue an 
addendum to the July 2010 examination report. 

4.  After all appropriate development above has 
been accomplished, the AMC/RO should again review 
the record, including any newly acquired evidence, 
and readjudicate the service connection and 
increased rating/TDIU claims on appeal.  The 
readjudication should reflect consideration of all 
the evidence of record and be accomplished with 
application of the correct disability ratings 
assigned in the March 2010 Board decision, as well 
as consideration all appropriate legal theories, to 
include readjudication of the claim for TDIU and 
the service connection claim on a secondary basis, 
in light of the additional evidence obtained.  

5.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided an SSOC, containing notice 
of all relevant actions taken on the claims 
including a summary of the evidence and 
applicable statutes and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

